Case 1:14-cv-00954-RGA Document 1144 Filed 06/26/20 Page 1 of 14 PageID #: 72826




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 TQ DELTA, LLC,
                        Plaintiff,        Civil Action No. 14-cv-954-RGA
        v.

 ADTRAN, INC.
                        Defendant.
 ADTRAN, INC,
                        Plaintiff,        Civil Action No. 15-cv-121-RGA
        v.

 TQ DELTA, LLC.
                        Defendant.




  DEFENDANT ADTRAN, INC.’S REPLY BRIEF IN SUPPORT OF ITS MOTION FOR
  SUMMARY JUDGMENT OF INVALIDITY OF THE FAMILY 6 PATENTS UNDER 35
       U.S.C. §§ 103 & 112 (No. 14-cv-954, D.I. 1090; No. 15-cv-121, D.I. 1087)



 OF COUNSEL:
 Paul M. Sykes (admitted pro hac vice)      Kenneth L. Dorsney (#3726)
 Benn C. Wilson (admitted pro hac vice)     MORRIS JAMES LLP
 Jake M. Gipson (admitted pro hac vice)     500 Delaware Avenue, Suite 1500
 BRADLEY ARANT BOULT CUMMINGS LLP           Wilmington, DE 19801
 One Federal Place                          Phone: 302-888-6800
 1819 5th Avenue N                          Fax: 302-571-1750
 Birmingham, AL 35203                       kdorsney@morrisjames.com
 Phone: 205-521-8000
 psykes@bradley.com                         Attorneys for Defendant, Plaintiff, and
 bcwilson@bradley.com                       Counterclaim Defendant ADTRAN, Inc.
 jgipson@bradley.com

 Dated: June 26, 2020
Case 1:14-cv-00954-RGA Document 1144 Filed 06/26/20 Page 2 of 14 PageID #: 72827




                                                             Table of Contents

 I. The Asserted Claims of the 835 Patent Are Obvious over the Combination of G.992.1 and
 SC-060 ............................................................................................................................................ 1
    A.      The combination discloses a “transceiver” ......................................................................... 1
    B.      The combination discloses a “flag signal” .......................................................................... 2
    C. The combination discloses “switch to using for a transmission, a second FIP setting
    following transmission of the flag signal” .................................................................................. 3
    D.      A POSITA would be motivated to combine G.992.1 and SC-060 ..................................... 3
 II. The Asserted Claims of the 162 Patent Are Obvious over the Combination of G.992.1 and
 SC-060 ............................................................................................................................................ 6
 III.   TQ Delta’s Position That the Asserted Claims Are not Obvious Establishes That They
 Are Invalid for Lack of Enablement ............................................................................................... 6
 IV.    The Claims of the 835 Patent Are Invalid for Lack of Written Description Because the
 Family 6 Specification Does Not Provide Written Description of Switching During Initialization
 Using a Flag Signal ......................................................................................................................... 7
 V. The Claims of the 835 Patent Are Invalid for Lack of Written Description and/or
 Enablement Because the Specification Does not Enable or Provide Written Description of
 Adapting One FEC Parameter Value .............................................................................................. 7
 VI.        The Claims of the 835 Patent Are Invalid as Indefinite.................................................... 10
 VII.       Conclusion ........................................................................................................................ 10




                                                                          1
Case 1:14-cv-00954-RGA Document 1144 Filed 06/26/20 Page 3 of 14 PageID #: 72828




                                                  Table of Authorities


 Cases
 AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285 (Fed. Cir. 2014)8
 Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010) .......................................... 8
 In re Fulton, 391 F.3d 1195 (Fed. Cir. 2000) ............................................................................. 4, 5
 KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007) ................................................................ 1, 4, 6
 Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371 (Fed. Cir. 2007)......................................... 8
 McRO, Inc. v. Bandai Namco Games Am. Inc., 959 F.3d 1091 (Fed. Cir. 2020) ........................... 8
 Sitrick v. Dreamworks, LLC, 516 F.3d 993 (Fed. Cir. 2008).......................................................... 8
 Tobinick v. Olmarker, 753 F.3d 1220 (Fed. Cir. 2014) .................................................................. 8
 Uber Techs., Inc. v. X One, Inc., 957 F.3d 1334 (Fed. Cir. 2020) .................................................. 4
 Web Technologies, Inc. v. InfoUSA, Inc., 587 F.3d 1324 (Fed. Cir. 2009) .................................... 5




                                                               2
Case 1:14-cv-00954-RGA Document 1144 Filed 06/26/20 Page 4 of 14 PageID #: 72829




        To avoid the inescapable conclusion that the Asserted Claims are obvious, TQ Delta

 constricts and distorts the law of obviousness and supports its argument with illogical,

 unsupportable interpretations of the prior art. Based on undisputed facts, the claims are obvious.

        As to the § 112 grounds of invalidity, the theme remains the same. TQ Delta ignores the

 requirements for enablement and written description while offering unsupported opinions

 contrary to the Family 6 specification and the known technology.

 I.     The Asserted Claims of the 835 Patent Are Obvious over the Combination of
        G.992.1 and SC-060

        TQ Delta raises no factual disputes regarding whether G.992.1 and SC-060 disclose the

 elements. It claims to have done so, but it presents no expert testimony or other evidence

 contradicting Mr. McNair’s opinions. The issue of obviousness boils down to motivation to

 combine, and undisputed facts show this a paradigmatic case of obviousness. When claims

 “simply arrange[] old elements with each performing the same function it had been known to

 perform and yield[] no more than one would expect from such an arrangement, the combination

 is obvious.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007) (internal quotation marks

 omitted). And that is precise the case here where the proposed combination is nothing more than

 “a structure already known in the prior art”—an ADSL transceiver described in G.992.1—“that

 is altered by the mere substitution of one element”—the AOC-based message to coordinate the

 switching of parameter values in an online reconfiguration in G.992.1—“for another known in

 the field”—a sync flag to coordinate the switching of parameter values. KSR, 550 U.S. at 416.

        A.      The combination discloses a “transceiver”

        It is unfortunate (and telling) that any space or time must be spent on this argument. From

 the beginning TQ Delta argued the Court’s construction was the “generally accepted definition”




                                                  1
Case 1:14-cv-00954-RGA Document 1144 Filed 06/26/20 Page 5 of 14 PageID #: 72830




 of the “well-understood” term transceiver. D.I. 180 at 24.1 Consistent with that definition, Mr.

 McNair opined that the disclosure of an ADSL transceiver satisfies this claim element, including

 the shared circuitry requirement, D.I. 1107, Ex. A ¶¶ 135-37, 184, 214, and in reply he identified

 specific shared circuitry, id., Ex. C ¶¶ 69-73, 174-78. TQ Delta identifies no evidence to the

 contrary from either SC-060 or G.992.1. Instead it baselessly attacks Mr. McNair’s background.

 No Daubert motion has been filed, and Mr. McNair is qualified to testify as to the meaning of

 the DSL transceivers in the references. That should end the matter.

        Over two years ago, ADTRAN warned that TQ Delta might pointlessly challenge the

 disclosure of a transceiver in a DSL reference. D.I. 370 at 11:9-12:11.2 That it has now chosen to

 do so underscores the weakness of its position. The Court correctly suggested this argument

 should fail two years ago. Id. 12:2-6. Nothing has changed.

        B.      The combination discloses a “flag signal”

        TQ Delta identifies no factual disputes, so it is unrebutted that the combination discloses

 this element. Instead, it inaccurately suggests that Mr. McNair offered a new theory in his reply

 and then concludes this was improper or evidence of a factual dispute. D.I. 1128 at 8-9. Mr.

 McNair’s entire analysis is based on the combination of G.992.1 and SC-060—and specifically

 the use of SC-060’s Synch Flag-based technique to coordinate the switch in parameters with

 G.992.1’s dynamic rate adaptation (DRA) procedure. D.I. 1107, Ex. A ¶¶ 209-42. Dr.

 Madisetti’s decision to myopically and unreasonably interpret Mr. McNair’s reference to SC-

 060’s Synch Flag without reference to the proposed combination in his rebuttal report is not



 1
   The argument began with Family 1, and TQ Delta repeated it in Family 6. D.I. 298 at 25. All
 docket cites are to No. 14-cv-954 unless otherwise noted.
 2
   TQ Delta’s purported concern was excluding references with separate or unrelated transmitters
 and receivers. D.I. 180 at 24. TQ Delta has not argued this is the case in G.992.1 or SC-060.


                                                 2
Case 1:14-cv-00954-RGA Document 1144 Filed 06/26/20 Page 6 of 14 PageID #: 72831




 grounds to deny summary judgment.3

        C.      The combination discloses “switch to using for a transmission, a second FIP
                setting following transmission of the flag signal”

        Again, TQ Delta does not offer any factual dispute, so it is undisputed that the

 combination discloses this element. Confusingly, TQ Delta quotes a lengthy excerpt from Dr.

 Madisetti’s report discussing motivation to combine, not the disclosure of this element. D.I. 1128

 at 9-10. It then incorrectly argues that Mr. McNair offered “new contradictory opinions” in reply.

 In reply, Mr. McNair reiterated that his proposed combination included the additional Synch

 Flag Superframe and Superframe Delay parameters.4 D.I. 1107, Ex. C ¶ 174. He then explained

 that Dr. Madisetti’s opinion that a POSITA would not know how to use the Synch Flag without

 the additional parameters was also wrong because, at the least, the G.992.3 standard and Mr.

 Tzannes’s prior art 410 patent use a sync flag without the additional parameters. Id. ¶ 175. There

 is no inconsistency. Instead, the references affirmatively show that an inverted sync symbol can

 be used as a flag signal for online reconfiguration with or without the parameters. More

 importantly, nothing in TQ Delta’s incorrect argument challenges the disclosure of this element.

        D.      A POSITA would be motivated to combine G.992.1 and SC-060

        The undisputed facts establish a straightforward case of obviousness as a matter of law.

 When the prior art discloses a “a finite number of identified, predictable solutions”—here, either

 a message or a flag5—to a known design need—here, coordinating the timing of switching

 parameters in an online reconfiguration—then those solutions are obvious choices to a POSITA.


 3
   TQ Delta has not been shy about offering improper, untimely arguments in its response and Dr.
 Madisetti’s declaration (D.I. 1129). That it offered nothing for this element is telling.
 4
   The additional parameters are not required by the claims, so whether they are used is irrelevant
 to whether the element is disclosed.
 5
   In addition to being the alternatives in the prior art, these are also the two alternatives disclosed
 in the Family 6 patents. D.I. 1093, Ex. 1 at 11:10-12:37.


                                                    3
Case 1:14-cv-00954-RGA Document 1144 Filed 06/26/20 Page 7 of 14 PageID #: 72832




 Uber Techs., Inc. v. X One, Inc., 957 F.3d 1334, 1339 (Fed. Cir. 2020). And, “if a technique has

 been used to improve one device, and a person of ordinary skill in the art would recognize that it

 would improve similar devices in the same way, using the technique is obvious unless its actual

 application is beyond that person’s skill.” KSR, 550 U.S. at 401. Here, multiple references,

 including a prior art reference from the inventor Mr. Tzannes, establish that a flag was not

 simply a known alternative, but a known better one. D.I. 1092 at 10-15.

        Dr. Madisetti’s argument for teaching away, D.I. 1128 at 10-11, does not meet the

 standard. While SC-060 recognizes that FIP setting adaptations have “complex interactions,”

 SC-060 encourages a POSITA by explaining that the issue was “for further study.” D.I. 1107,

 Ex. C ¶ 185. Suggesting that a combination be studied does not teach away. In re Fulton, 391

 F.3d 1195, 1201 (Fed. Cir. 2000) (prior art did not teach away “because such disclosure does not

 criticize, discredit, or otherwise discourage the [claimed] solution”). Similarly, silence does not

 teach away, so the absence of DRA from G.992.3 does not support Dr. Madisetti’s conclusion.

        Dr. Madisetti’s warm restart argument, D.I. 1128 at 11, is also legally and factually

 deficient. Even assuming his proposal was a possible (and, according to Dr. Madisetti,

 preferable) alternative design, alternative designs do not negate a motivation to combine. Federal

 Circuit “case law does not require that a particular combination must be the preferred, or the

 most desirable, combination described in the prior art.” In re Fulton, 391 F.3d at 1200. But Dr.

 Madisetti’s restart alternative does not even logically follow from the references. G.992.1’s

 suggestion of a warm restart as an “augment[ation]” does not suggest that a POSITA would drop

 the well-known technique of online reconfiguration and instead use a warm restart failsafe as the

 primary or exclusive way to reconfigure FIP settings. D.I. 1107, Ex. C ¶ 186. It teaches the

 opposite: a POSITA would look for a more reliable way to coordinate the transition while



                                                 4
Case 1:14-cv-00954-RGA Document 1144 Filed 06/26/20 Page 8 of 14 PageID #: 72833




 maintaining the widely recognized benefits of online reconfiguration. Id.6

        Dr. Madisetti’s new, untimely opinions do not change the outcome.7 Dr. Madisetti first

 argues that using the additional parameters with SC-060’s Synch Flag “militates against” a

 motivation to combine because the parameters are communicated via a message. D.I. 1128 at 12-

 13. His point is both wrong and, more importantly, legally irrelevant. The use of a sync flag—

 either with or without additional parameters—is one of the limited number of known techniques

 to coordinate the timing of an online reconfiguration. That design choice between known

 alternatives is obvious. Uber Techs., 957 F.3d at 1339.8 It is not necessary to establish that use of

 the Synch Flag with additional parameters is the optimal design or even superior to G.992.1’s

 message-based technique. In re Fulton, 391 F.3d at 1200. And Dr. Madisetti’s argument is also

 factually unsupported because it is directly contradicted by, for example, the inventor’s own

 disclosures. Mr. Tzannes’s prior art 410 patent taught the benefit of a sync flag technique, D.I.

 1107, Ex. A ¶ 242; D.I. 1093, Ex. 6 at 19:17-40, while still using overhead messages to

 communicate other information, D.I. 1093, Ex. 6 at 18:23-28. By focusing only on the additional

 benefits of the additional parameters, Dr. Madisetti ignores the undisputed benefit of a sync flag.

        Dr. Madisetti’s claim that the use of a Synch Flag would be inoperable without SC-060’s

 additional parameters, D.I. 1128 at 13-14, is irrelevant and demonstrably wrong. It is irrelevant



 6
   Although G.992.3 sets out the short initialization on which Dr. Madisetti relies, it does not use
 a short initialization to coordinate online reconfiguration. D.I. 1107, Ex. C ¶ 127.
 7
   TQ Delta’s claim that Dr. Madisetti’s new opinions respond to “new” opinions offered by Mr.
 McNair is inaccurate and does not justify these untimely opinions. And, even assuming Dr.
 Madisetti’s intentional ignorance in his rebuttal report can justify supplementation, it certainly
 does not justify waiting two months to offer those opinions in an unexamined declaration offered
 with a summary judgment response. ADTRAN will move to strike these opinions. But even
 considered, summary judgment in ADTRAN’s favor is still required.
 8
   The known techniques need not be limited to two for the design choice to be obvious. See Web
 Technologies, Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1331 (Fed. Cir. 2009) (three options).


                                                  5
Case 1:14-cv-00954-RGA Document 1144 Filed 06/26/20 Page 9 of 14 PageID #: 72834




 because that is not the primary combination that Mr. McNair proposed. It is demonstrably wrong

 because G.992.3 and the 410 patent demonstrate that a POSITA would be able to use SC-060’s

 Synch Flag without the additional parameters. D.I. 1107, Ex. C ¶ 175. The same is taught by SC-

 060: the transceiver would monitor for a Synch Flag on all sync frames rather than a particular

 one indicated by the Synch Flag Superframe parameter and would switch settings at a fixed time

 following the Synch Flag rather than a programmable time indicated by the Superframe Delay

 parameter. D.I. 1093, Ex. 4 at 6. Dr. Madisetti’s argument assumes a POSITA who not only

 lacks “ordinary creativity,” KSR, 550 U.S. at 421, but even a basic grounding in the art. In the

 end, Dr. Madisetti’s opinions on motivation to combine are legally deficient and supported by

 nothing other than his desire to avoid summary judgment.

 II.    The Asserted Claims of the 162 Patent Are Obvious over the Combination of
        G.992.1 and SC-060

        For the 162 patent, TQ Delta only incorporates its argument on motivation to combine

 and does not challenge the disclosure of any elements. D.I. 1128 at 14. For the reasons set out

 above, that argument fails.

 III.   TQ Delta’s Position That the Asserted Claims Are not Obvious Establishes That
        They Are Invalid for Lack of Enablement

        ADTRAN has presented clear and convincing evidence that the Asserted Claims are

 obvious. To get around this, TQ Delta takes the position that Mr. McNair’s straightforward

 combination of known elements performing their established function is beyond the skill of a

 POSITA. But if that’s true, the Asserted Claims are not enabled. Specifically, Dr. Madisetti

 argues that a POSITA would be discouraged from pursuing Mr. McNair’s proposed

 combinations because the prior art references allegedly describe online reconfiguration of FIP

 settings as complex, difficult, undesirable, or even impossible. If accepted, Dr. Madisetti’s



                                                6
Case 1:14-cv-00954-RGA Document 1144 Filed 06/26/20 Page 10 of 14 PageID #: 72835




  opinions prove that all Asserted Claims are invalid for lack of enablement because the Family 6

  patents disclose nothing to resolve these alleged complexities. D.I. 1107, Ex. A ¶¶ 313-15, Ex. C

  ¶¶ 271-72. To be clear, Mr. McNair’s opinion is that the claims are obvious because a POSITA

  would have been motivated to make the proposed modifications and combinations and would

  have had a reasonable likelihood of success in doing so. But if TQ Delta continues to argue to

  the contrary, then its own expert opinions establish that the claims are not enabled.

  IV.    The Claims of the 835 Patent Are Invalid for Lack of Written Description Because
         the Family 6 Specification Does Not Provide Written Description of Switching
         During Initialization Using a Flag Signal

         TQ Delta and Dr. Madisetti’s reliance on the O-P-ISYNCHRO2 and R-P-ISYNCHRO2

  signals, D.I. 1128 at 15-16, cannot create written description that does not exist. The

  specification—and Mr. McNair’s unrebutted testimony based on it—show that the O-P-

  ISYNCHRO2 or R-P-ISYNCHRO2 signals indicate that the transceivers should transition to a

  state where new (currently unknown) FIP settings can be negotiated, not a state where new FIP

  settings are used for transmission. D.I. 1107, Ex. A ¶¶ 297-300, Ex. C. ¶¶ 261-62. TQ Delta

  elides that critical distinction and relies only on the fact that the O-P-ISYNCHRO2 and R-P-

  ISYNCHRO2 signals occur before a second FIP setting is used. D.I. 1128 at 15-16. A temporal

  relationship alone does not satisfy the “indicat[ing]” function required by the claims. D.I. 1107,

  Ex. C ¶¶ 263-64. Thus, the claims are invalid for lack of written description.

  V.     The Claims of the 835 Patent Are Invalid for Lack of Written Description and/or
         Enablement Because the Specification Does not Enable or Provide Written
         Description of Adapting One FEC Parameter Value

         TQ Delta’s responses are based on incorrect legal understandings and flawed, conclusory

  technical positions. The full scope of the claims must be enabled and described, and it is

  undisputed that the specification does not enable or describe changing a single FEC parameter.



                                                   7
Case 1:14-cv-00954-RGA Document 1144 Filed 06/26/20 Page 11 of 14 PageID #: 72836




         First, TQ Delta’s argument that “the claim does not require that one and only one FIP

  value change,” D.I. 1128 at 16, is irrelevant. The claims are not limited to changing one and only

  one FIP value, but as TQ Delta admits, the claims explicitly cover that scenario. Id. That scenario

  must be enabled and described because the full scope of the claims must be enabled and have

  proper written description. Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008);

  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353–54 (Fed. Cir. 2010).

         TQ Delta’s reliance on changing interleaver depth is neither legally nor factually

  sufficient to save the claims. First, TQ Delta’s claim that not every variant of the claims must be

  explicitly described and that describing a single embodiment is sufficient written description,

  D.I. 1128 at 18-19, distorts those standards. While every possible embodiment need not be

  explicitly found in the specification, the embodiments in the specification must still enable the

  “full scope” of the claims. McRO, Inc. v. Bandai Namco Games Am. Inc., 959 F.3d 1091, 1100

  (Fed. Cir. 2020). And while a single embodiment can provide adequate written description, that

  embodiment must convey possession of the claimed invention. Tobinick v. Olmarker, 753 F.3d

  1220, 1226 (Fed. Cir. 2014). Enabling and describing an alternate embodiment is not enough if

  that disclosure does not enable and describe the full scope of the claims. Liebel-Flarsheim Co. v.

  Medrad, Inc., 481 F.3d 1371, 1380 (Fed. Cir. 2007); AbbVie Deutschland GmbH & Co., KG v.

  Janssen Biotech, Inc., 759 F.3d 1285, 1299 (Fed. Cir. 2014). An embodiment where only

  interleaver depth is changed (which is not described in the specification) does not enable and

  describe the impossible embodiment of changing only a single FEC parameter value.

         TQ Delta’s argument is also not factually supported. TQ Delta cites to no evidence from

  its experts that the specification describes an embodiment where only interleaver depth changes.

  And the portion of the specification TQ Delta cites shows exactly the opposite D.I. 1128 at 17



                                                  8
Case 1:14-cv-00954-RGA Document 1144 Filed 06/26/20 Page 12 of 14 PageID #: 72837




  (“D could also be modified in addition” (quoting 835 patent at 13:43-45) (emphasis added)).9

  Mr. McNair did not agree such an embodiment was described. His testimony discusses whether

  changing interleaver depth changes a FIP value, not the disclosure of the specification.

         Finally, it is undisputed that it is not possible to change a single FEC parameter value in

  FEC block coding. TQ Delta mischaracterizes Mr. McNair’s opinion as improperly limited to R-

  S coding. D.I. 1128 at 18. That is wrong. He properly limited the claims to FEC block coding.

  D.I. 1107, Ex. A ¶ 290. That opinion is undisputed. And TQ Delta’s belated reliance on

  “puncturing” does not save the claims. “Puncturing” appears nowhere in the specification.

  Changing a single FEC value (by puncturing or otherwise) is not described in the specification.

  The specification explicitly describes changing combinations of parameters, not a single FEC

  parameter. D.I. 1128 at 19 (citing 835 patent at 13:43-45). Contrary to TQ Delta’s suggestion,

  Mr. McNair did not testify that puncturing permits N alone to change. Instead, he plainly stated

  that when puncturing is applied “you haven’t changed the underlying code.” D.I. 1108, Ex. F at

  176:13-14, 177:16-20. Mr. McNair’s testimony is consistent with his expert report and does not

  create a dispute on this technical point.10 There is no dispute that the full scope of the claims

  covers a scenario where only one FEC parameter value changes. The inventor did not invent, and

  the specification did not enable or describe, something known to be technologically impossible.



  9
    Similarly, changing combinations of parameters, not interleaver depth D alone, is described. In
  the only instance where the specification contemplates changing D, N is also changed. D.I. 1093,
  Ex. 1 at 13:43-53. There is no disclosure of changing D alone.
  10
     TQ Delta’s brazen attempt to create a factual issue with untimely testimony from Dr. Madisetti
  should be rejected. There is no justification for offering opinions on “puncturing” for the first
  time in a declaration accompanying TQ Delta’s brief. ADTRAN will move to strike this
  improper testimony. His conclusory opinions also do not create a factual dispute. He never
  disputes that N = K + R and offers no explanation for how the codeword size can be changed
  without eliminating a corresponding portion of either the information or redundancy bytes that
  make up that codeword for transmission.


                                                  9
Case 1:14-cv-00954-RGA Document 1144 Filed 06/26/20 Page 13 of 14 PageID #: 72838




  VI.    The Claims of the 835 Patent Are Invalid as Indefinite

         TQ Delta argues that ADTRAN’s argument on indefiniteness is too short and based on a

  misapplication of the term “FIP setting.” D.I. 1128 at 20. Neither is true.

         The first point barely merits response. ADTRAN’s argument was short because it is

  simple: if a FIP setting can be constructed arbitrarily, then a POSITA would not be reasonably

  certain of the scope of the claims. Mr. McNair illustrated the point with an example that took less

  a page of his expert report. That example did not need to be copied word for word to apprise the

  Court of the argument.11

         The second point fares no better. TQ Delta does not point to any expert testimony to

  contradict Mr. McNair’s point. More revealing, it also still does not clearly state whether the

  claimed FIP setting must include all FEC parameter values or whether it can be comprised of a

  subset of those values. TQ Delta cannot have it both ways. The claim term “FIP setting” either

  includes all FEC parameters, or it does not. If TQ Delta is unwilling or unable to state what FIP

  setting means—or contends that FIP setting is reasonably susceptible to both interpretations—

  then that itself underscores the indefiniteness of the claims.

  VII. Conclusion
         For the reasons set forth above, the Court should grant ADTRAN’s motion for summary

  judgment of invalidity under 35 U.S.C. §§ 103 & 112.




  11
     That TQ Delta’s only legal support for the point is an appellate court’s rejection of a
  petitioner’s attempt in an extradition case to incorporate by reference into an appellate brief an
  Emoluments Clause argument made only in a district court filing speaks volumes.


                                                   10
Case 1:14-cv-00954-RGA Document 1144 Filed 06/26/20 Page 14 of 14 PageID #: 72839




  Dated: June 26, 2020

  OF COUNSEL:
  Paul M. Sykes (admitted pro hac vice)       /s/ Kenneth L. Dorsney
  Benn C. Wilson (admitted pro hac vice)   Kenneth L. Dorsney (#3726)
  Jake M. Gipson (admitted pro hac vice)   MORRIS JAMES LLP
  BRADLEY ARANT BOULT CUMMINGS LLP         500 Delaware Avenue, Suite 1500
  One Federal Place                        Wilmington, DE 19801
  1819 5th Avenue N                        Phone: 302-888-6800
  Birmingham, AL 35203                     Fax: 302-571-1750
  Phone: 205-521-8000                      kdorsney@morrisjames.com
  psykes@bradley.com
  bcwilson@bradley.com                     Attorneys for Defendant, Plaintiff, and
  jgipson@bradley.com                      Counterclaim Defendant ADTRAN, Inc.




                                           11
